      Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 1 of 15 PageID #:498



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

     ATOS, LLC                                              CASE NO. 1:20-CV-6224
     D/B/A RIDEMETRIC,                                      JUDGE ANDREA R. WOOD
                                                            MAGISTRATE BETH W. JANTZ
                   Plaintiff,
                                                            JURY DEMANDED
           vs.

     ALLSTATE INSURANCE CO., ESURANCE
     INSURANCE SERVICES, INC., AND ARITY,
     LLC,

                   Defendants.




                                JOINT INITIAL STATUS REPORT

         Plaintiff ATOS, LLC, also known as and doing business as RideMetric (“RideMetric”),

and Defendants Allstate Insurance Co. (“Allstate”), Esurance Insurance Services, Inc.

(“Esurance”), and Arity, LLC (“Arity”), by and through their counsel, hereby submit their Joint

Initial Status Report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Northern

District of Illinois Local Patent Rule 1.2.1

I.       NATURE OF THE CASE

         A.      Attorneys Of Record

         Plaintiff ATOS, LLC
         Reginald J. Hill (Lead Trial Attorney)
         Joel T. Pelz
         Debbie L. Berman
         Amit B. Patel
         Michael T. Werner




1 The parties recognize that this Court’s Order governing joint initial status reports provides that
reports “are not to exceed five pages in length.” The parties made all reasonable efforts to stay
within that limit, but exceeded the five pages in view of the additional requirements for joint
initial status reports set forth in the Northern District of Illinois Local Patent Rules.
    Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 2 of 15 PageID #:499




       Defendants Allstate Insurance Co., Esurance Insurance Services, Inc., and Arity,
       LLC
       Thomas D. Rein (Lead Trial Attorney)
       Stephanie P. Koh
       Nathaniel C. Love
       Kevin R. Oliver
       Christopher P. Shoup

       B.      Identify Any Parties That Have Not Yet Been Served

       All parties currently named have been served.2

       C.      Basis For Federal Jurisdiction

       The parties agree that RideMetric brings claims against Defendants under the patent laws

of the United States, 35 U.S.C. § 1 et seq., and thus this Court has subject matter jurisdiction

over those claims pursuant to 28 U.S.C. §§ 1331 and 1338.

       RideMetric: Additionally, this Court has supplemental jurisdiction over RideMetric’s

state-law claims against Allstate and Arity for breach of contract under Illinois law and violation

of the Illinois Trade Secrets Act (“ITSA”), 765 ILCS 1065/1 et seq., pursuant to 28 U.S.C.

§ 1367, as those claims are so related to the patent infringement claims that they form part of the

same case and controversy.

       To the extent there no longer exists a basis for this Court to exercise supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over RideMetric’s state-law claims against Allstate and

Arity, this Court also may exercise diversity jurisdiction over those claims pursuant to 28 U.S.C.

§ 1332, as the amount in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different states. RideMetric is a New Jersey limited liability

company, Allstate is an Illinois corporation, Esurance is a Delaware corporation, and Arity is a

Delaware limited liability company. RideMetric seeks damages in an amount in excess of


2To the extent discovery reveals additional necessary parties, RideMetric will notify the Court
and promptly make all reasonable efforts to effect service on those additional parties.


                                                 2
    Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 3 of 15 PageID #:500




$75,000 from Allstate and Arity for their breach of contract, and also seeks damages in an

amount in excess of $75,000 from Allstate and Arity for their ITSA violations.

       Defendants: Defendants do not concede that this Court may exercise supplemental

jurisdiction or diversity jurisdiction over RideMetric’s state-law claims.

       D.      Nature Of Claims Asserted And Relief Sought

       RideMetric: RideMetric seeks relief for claims against Allstate, Esurance, and Arity for

infringement of U.S. Patents Nos. 9,152,609 (the “’609 Patent”), 8,527,140 (the “’140 Patent”),

and 9,846,174 (the “’174 Patent”) (collectively, the “Patents-in-Suit”) based on Allstate’s

Drivewise mobile application and Esurance’s DriveSense mobile application, and Arity’s

technology used in connection with both applications. RideMetric further seeks relief for claims

against Allstate and Arity for breach of contract under Illinois law and misappropriation of

RideMetric’s trade secrets in violation of the ITSA, based on Allstate and Arity’s improper use

of those trade secrets to develop the Drivewise mobile application and to analyze the telematics

data collected through the Drivewise mobile application.

       Defendants: As set forth in Defendants’ Motion to Dismiss, RideMetric’s infringement

allegations should be dismissed because the ’609 Patent, ’140 Patent, and ’174 Patent claims fail

to recite patent-eligible subject matter under 35 U.S.C. § 101, and RideMetric’s claims for

breach of contract and misappropriation of trade secrets should be dismissed for failure to state a

claim upon which relief can be granted under Fed. R. Civ. P. 12(b)(6). (Dkt. No. 30.)

Defendants reserve the right to assert additional affirmative defenses and counterclaims should

the Court deny, in whole or in part, Defendants’ pending motion to dismiss. In the event

Defendants’ motion to dismiss is denied, Defendants expect to, at a minimum, assert defenses of:

(1) non-infringement and invalidity of the ’609 Patent, ’140 Patent, and ’174 Patent; (2) no




                                                 3
   Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 4 of 15 PageID #:501




breach of contract; and (3) no violation of the ITSA. Defendants also expect to dispute any

damages claim.

       E.       Major Factual And Legal Issues

       The major factual and legal issues in this case include:

               The underlying operation of Allstate’s Drivewise mobile application and

                Esurance’s DriveSense mobile application and whether it is within the scope of

                any claims of the Patents-in-Suit;

               Whether Allstate and Arity use RideMetric’s proprietary and trade secret

                information in connection with Allstate’s Drivewise mobile application and/or

                Esurance’s DriveSense mobile application, or in any other manner;

               The amount of any damages that RideMetric may be entitled to receive;

               Whether the ’609 Patent, ’140 Patent, and ’174 Patent are invalid under 35 U.S.C.

                §§ 101, 102, 103, and/or 112 including because they fail to claim patent-eligible

                subject matter under 35 U.S.C. § 101;

               Whether there has been any infringement by Defendants of the ’609 Patent, ’140

                Patent, and ’174 Patent; and

               Whether RideMetric’s claims for breach of contract under Illinois law and

                misappropriation of trade secrets fail to state a claim for which relief can be

                granted under Fed. R. Civ. P. 12(b)(6) and, to the extent those claims survive

                Defendants’ motion to dismiss, whether there has been any breach of contract and

                any violation of ITSA.




                                                  4
      Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 5 of 15 PageID #:502




II.     CASE PLAN

        A.       Pending Motions

                Defendants’ Motion to Stay Discovery (Dkt. No. 28), filed on January 13, 2021.

                Defendants’ Motion to Dismiss (Dkt. No. 30), filed on January 14, 2021.

        B.       Defendants’ Anticipated Motions

                Motion to Modify Protective Order, including to address procedures for

                 inspection of source code.

        C.       Proposed Discovery Plan

                 1.     General type of discovery needed.

        RideMetric: RideMetric needs discovery on all aspects of the Drivewise and DriveSense

mobile applications, along with Arity’s technology, including technical documentation and

source code, data related to the usage of those applications, financial information (e.g., revenue,

costs, profits), and marketing information, and anticipates (1) issuing requests for production of

documents (including electronically stored information), interrogatories, and requests for

admission, and (2) deposing Allstate, Esurance, and Arity personnel involved in the development

and deployment of the Drivewise and DriveSense mobile applications and Arity’s technology, in

addition to deposing Allstate, Esurance, and Arity pursuant to Rule 30(b)(6) of the Federal Rules

of Civil Procedure, and (3) issuing document and deposition subpoenas to relevant third parties

that use or license any applications or technologies from Allstate, Esurance, and/or Arity.

RideMetric may need additional discovery to the extent the above discovery reveals additional

sources of relevant information.

        RideMetric does not agree that discovery should be stayed until the Court rules on the

pending motion to dismiss. The Local Patent Rules anticipate the type of motion filed by the

Defendants and that discovery according to those rules should proceed and is not stayed.


                                                 5
    Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 6 of 15 PageID #:503




Moreover, the overlap of discovery for the patent and non-patent claims, namely, the

development and operation of Defendants’ Drivewise and DriveSense mobile applications,

counsels against a stay or any delay in discovery.

       Defendants: Defendants’ position is that all discovery should be stayed until the Court

rules on the pending motion to dismiss, which will clarify the scope of any appropriate

discovery. Until then, RideMetric’s proposed discovery is unduly burdensome and creates the

risk of unnecessary disclosure of Defendants’ proprietary, highly-confidential information in the

face of the overly broad and vague allegations of the Complaint.

       Should any of RideMetric’s claims survive the motion to dismiss (and potentially

depending on which claims survive), Defendants anticipate that they will take written and oral

discovery (including document requests, written interrogatories, requests for admission,

depositions, and third-party subpoenas) in this matter regarding at least the following: the

priority dates of the patents-in-suit; any product allegedly practicing the subject matter of any

claim of any patent-in-suit; the basis for RideMetric’s infringement contentions; any assignment,

license, covenant not to sue, settlement agreement, or other agreement relating to the patents-in-

suit; the purported validity and enforceability of the patents-in-suit; the bases for RideMetric’s

damages theories; communications relevant to RideMetric’s breach-of-contract claim; and

RideMetric’s purported trade secrets. Defendants may need additional discovery to the extent

the above discovery reveals additional sources of relevant information.

               2.      Whether discovery will encompass electronically stored information (ESI)
                       and any anticipated issues regarding disclosure or discovery of ESI,
                       including the form or forms in which it should be produced.

       The parties anticipate that discovery will encompass ESI and will seek and produce ESI

pursuant to the Northern District of Illinois Local Patent Rules for Electronically Stored

Information.


                                                 6
    Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 7 of 15 PageID #:504




        Defendants will file a motion to modify the Protective Order to include supplemental

provisions regarding the inspection of source code.

                3.      Any issues about claims of privilege or protection as trial-preparation
                        materials, including—if the parties agree on a procedure to assert these
                        claims after production—whether to ask the court to include their
                        agreement in an order.

        The parties agree that Paragraph 5 of the protective order currently in effect pursuant to

Northern District of Illinois Local Patent Rule 1.4 and as set forth in the Northern District of

Illinois Local Patent Rules Appendix B shall govern claims of privilege or protection as trial-

preparation materials, including the procedure to assert such claims after production.

                4.      The date on which Rule 26(a) disclosures will be made.

        The Court has set an initial status conference for January 28, 2021, the default date on

which the parties would make Rule 26(a) disclosures under Local Patent Rule 2.1. Because

Defendants have moved for a stay of discovery pending resolution of Defendants’ motion to

dismiss, Defendants propose that the parties exchange Rule 26(a) disclosures 14 days after

Defendants file an Answer to the Complaint or an Amended Complaint that states claims for

which relief may be granted under Fed. R. Civ. P. 12(b)(6). Alternatively, Defendants propose

that the parties exchange Rule 26(a) disclosures 14 days after the Court rules on Defendants’

motion to stay discovery, if the Court denies the motion to stay. RideMetric disagrees and

believes initial disclosures should be produced on January 28, 2021 pursuant to the Local Patent

Rules. The parties will seek the Court’s guidance on this issue during the January 28, 2021

initial status conference.

                5.      The date by which the parties will complete fact discovery.

        Pursuant to Northern District of Illinois Local Patent Rule 1.3, fact discovery shall be

completed 42 days after entry of a claim construction ruling.



                                                  7
       Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 8 of 15 PageID #:505




                6.      Whether expert discovery is contemplated, and if so, dates by which Rule
                        26(a)(2) disclosures will be made and expert depositions completed.

         The parties contemplate expert discovery if Defendants’ Motion to Dismiss is denied.

Pursuant to Northern District of Illinois Local Patent Rule 5.1(b), the parties will make their

initial expert witness disclosures required by Rule 26 on issues for which they bear the burden of

proof 28 days after completing fact discovery. The parties will make their rebuttal expert

witness disclosures required by Rule 26 28 days after the initial expert witness disclosures.

         Pursuant to Northern District of Illinois Local Patent Rule 5.2, the parties will complete

expert witness depositions within 28 days after the exchange of rebuttal expert witness

disclosures.

                7.      What changes, if any, should be made in the limitations on discovery
                        imposed under the Federal Rules of Civil Procedure or by the Local Rules,
                        such as changes in the number of depositions or interrogatories permitted.

         See Part IV infra.

                8.      The date by which the parties must file any dispositive motions.

         Pursuant to Northern District of Illinois Local Patent Rule 6.1, the parties must file any

dispositive motions within 28 days after the last day to complete expert depositions.

         D.     Jury Demand

         RideMetric demands a trial by jury and estimates the trial to take two weeks.

III.     SETTLEMENT

         No settlement discussions have occurred to date.

         RideMetric believes that a settlement conference may be productive after the parties

have exchanged initial disclosures and basic documentation about the accused instrumentalities,

and the relevant finances.




                                                  8
      Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 9 of 15 PageID #:506




        Defendants believe that a settlement conference is premature until Defendants’ motion to

dismiss is resolved and, if it is denied, until after RideMetric has provided initial infringement

contentions.

IV.     CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE

        The parties have informed their respective clients about the possibility of proceeding

before the assigned Magistrate Judge.

        The parties do not consent to proceed before the assigned Magistrate Judge.

V.      ADDITIONAL ITEMS PURSUANT TO LOCAL PATENT RULE 1.2

        1.     The following persons participated in a Rule 26(f) conference on January 12,

2021 by telephone:

        Reginald J. Hill, Joel T. Pelz, and Amit B. Patel representing RideMetric.

        Nathaniel C. Love and Kevin R. Oliver representing Allstate, Esurance, and Arity.

        2.     The parties will seek the Court’s guidance during the January 28, 2021 initial

status conference regarding the date on which the parties will complete the initial disclosures

required by Rule 26(a)(1). See Part II.C.4, supra.

        3.     The parties acknowledge that the requirements of the Local Patent Rules apply to

this case.

        4.     The parties propose the following in addition to the discovery plan and schedules

addressed in the Local Patent Rules:

               (a)     Each side may issue 25 interrogatories, with answers due within 30 days

of service.3



3 Though RideMetric has named three distinct corporate entities as defendants, it agrees to this
limitation to avoid unnecessarily duplicative discovery. However, RideMetric reserves the right



                                                  9
   Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 10 of 15 PageID #:507




               (b)     Each side may issue 50 requests for admission, with answers due within

30 days of service.4

               (c)     Each side may take a maximum of ten factual depositions, including any

depositions under Rule 30(b)(6) of the Federal Rules of Civil Procedure.5

               (d)     Each deposition shall be subject to a seven-hour time limit.

               (e)     Discovery is permitted with respect to claims of willful infringement and

defenses of patent invalidity or unenforceability not pleaded by a party, where the evidence

needed to support these claims or defenses is in whole or in part in the hands of another party.

         5.    Defendants’ position is that the Court should stay all discovery pending resolution

of Defendants’ motion to dismiss. If Defendants’ motion to stay discovery is denied, the parties

do not propose a discovery plan that differs from that provided in the Local Patent Rules, under

which the below deadlines apply:

 Event                                               Plaintiff’s Proposed   Defendants’
                                                     Due Date               Proposed Due Date6
 Initial Disclosures (LPR 2.1)                       January 28, 2021       14 days after Answer
 Initial Infringement Contentions (LPR 2.2)          February 11, 2021      14 days after Initial
                                                                            Disclosures
 Initial Non-Infringement, Unenforceability,         February 25, 2021      14 days after Initial
 and Invalidity Contentions (LPR 2.3)                                       Infringement
                                                                            Contentions
 Initial Response to Invalidity Contentions          March 11, 2021         14 days after Initial
 (LPR 2.5)                                                                  Non-infringement,
                                                                            Unenforceability,



to seek leave to conduct discovery beyond this limitation if the distinctions between each of
Defendants necessitate doing so.
4 See supra note 3.
5 See supra note 3.
6 Defendants’ proposed due dates align with the Estimated Patent Case Schedule set forth in the
Local Patent Rules, beginning with the filing of an Answer to the Complaint or an Amended
Complaint that states claims for which relief may be granted under Fed. R. Civ. P. 12(b)(6).
Alternatively, Defendants propose a schedule that begins with Initial Disclosures 14 days after
the Court rules on Defendants’ motion to stay discovery, if the Court denies the motion to stay.


                                                10
      Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 11 of 15 PageID #:508




    Event                                              Plaintiff’s Proposed   Defendants’
                                                       Due Date               Proposed Due Date6
                                                                              and Invalidity
                                                                              Contentions
    Final Infringement, Unenforceability, and          August 5, 2021         21 weeks after Initial
    Invalidity Contentions (LPR 3.1)                                          Infringement
                                                                              Contentions
    Final Non-Infringement, Enforceability, and        August 26, 2021        28 days after Final
    Validity Contentions (LPR 3.2)                                            Infringement
                                                                              Contentions
    Exchange of Claim Terms Needing              September 9, 2021            14 days after Final
    Construction And Proposed Constructions                                   Non-Infringement
    (LPR 4.1)                                                                 Contentions
    Opening Claim Construction Brief (LPR 4.2(a) October 14, 2021             35 days after
                                                                              exchange of claim
                                                                              terms
    Responsive Claim Construction Brief (LPR           November 11, 2021      28 days after
    4.2(c))                                                                   Opening Claim
                                                                              Construction Brief
    Reply Claim Construction Brief (LPR 4.2(d))        December 3, 20217      14 days after
                                                                              Responsive Claim
                                                                              Construction Brief
    Joint Claim Construction Chart (LPR 4.2(f))        December 10, 2021      7 days after Reply
                                                                              Claim Construction
                                                                              Brief
    Claim Construction Hearing (LPR 4.3)               January 10, 20228      28 days after Reply
                                                                              Claim Construction
                                                                              Brief
    Claim Construction Ruling                          February 7, 20229      6 weeks after Claim
                                                                              Construction Hearing
    Close of Fact Discovery (LPR 1.3)                  March 21, 2022         42 days after Claim
                                                                              Construction Hearing
    Expert Reports of Parties with Burden of Proof April 11, 2022             21 days after Close
    (LPR 5.1(b))                                                              of Fact Discovery
    Rebuttal Expert Reports (LPR 5.1)              May 16, 2022               35 days after Initial
                                                                              Expert Reports
    Completion of Expert Witness Depositions           June 20, 2022          35 days after
    (LPR 5.2)                                                                 Rebuttal Expert
                                                                              Reports

7 The Local Patent Rules set this date at November 25, 2021, which is a court holiday. The
parties respectfully request that this date be extended to the following week.
8 The Local Patent Rules set this date at December 31, 2021, which is a court holiday. The
parties respectfully request that this date be extended to early January 2022.
9 Estimated to be six weeks after claim construction hearing; subsequent dates are dependent on
this.


                                                  11
   Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 12 of 15 PageID #:509




 Event                                         Plaintiff’s Proposed            Defendants’
                                               Due Date                        Proposed Due Date6
 Final Day for Filing Dispositive Motions (LPR July 18, 2022                   28 days after Close
 6.1)                                                                          of Expert Discovery


         6.       Other Dates:

                  (a)    Dates for supplementations under Rule 26(e). 14 days after close of fact

discovery.

                  (b)    A date if the parties ask to meet with the court before a scheduling order.

Not Applicable.

                  (c)    Requested dates for pretrial conferences:

         RideMetric: Early November 2022.

         Defendants: 95 weeks after Defendants file an Answer to the Complaint or an Amended

Complaint that states claims for which relief may be granted under Fed. R. Civ. P. 12(b)(6).

                  (d)    Final dates for the plaintiff to amend pleadings or to join parties:

         RideMetric: April 15, 2021.

         Defendants: 13 weeks after Defendants file an Answer to the Complaint or an Amended

Complaint that states claims for which relief may be granted under Fed. R. Civ. P. 12(b)(6).

                  (e)    Final dates for the defendant to amend pleadings or to join parties:

         RideMetric: April 15, 2021.

         Defendants: 13 weeks after Defendants file an Answer to the Complaint or an Amended

Complaint that states claims for which relief may be granted under Fed. R. Civ. P. 12(b)(6).

                  (f)    Final dates for submitting Rule 26(a)(3) witness lists, designations of

witnesses whose testimony will be presented by deposition, and exhibit lists: 14 days before

start of trial.




                                                   12
    Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 13 of 15 PageID #:510




               (g)     Final dates to file objections under Rule 26(a)(3): 7 days before start of

trial.

         7.    Other Items

               (a)     See Part III supra for prospects for settlement.

               (b)     Plaintiff believes that a mediation may enhance settlement prospects once

the parties have engaged in some discovery. Defendants’ position is that any such mediation is

premature as explained in Part III.

               (c)     Communications between a party’s attorney and a testifying expert

relating to the issues on which he/she opines, or to the basis or grounds in support of or

countering the opinion, are subject to discovery by the opposing party only to the extent provided

in Rule 26(b)(4)(B) and (C).

               (d)     In responding to discovery requests, each party shall construe broadly

terms of art used in the patent field (e.g., “prior art”, “on sale”), and read them as requesting

discovery relating to the issue as opposed to a particular definition of the term used.

               (e)     The parties agree the video “The Patent Process: An Overview for Jurors”

or any subsequent version of same distributed by the Federal Judicial Center, should be shown to

the jurors in connection with its preliminary jury instructions.

               (f)     The parties do not agree that the provisions of Sections 3A, B and C of the

America Invents Act concerning the revisions to 35 U.S.C. §§ 102, 103 apply to all patents-in-

suit in this case. The ’609 Patent and the ’140 Patent predate the America Invents Act and thus

are not within its scope.




                                                  13
   Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 14 of 15 PageID #:511




               (g)     All three Patents-in-Suit are eligible to be challenged at the United States

Patent and Trademark Office (“USPTO”) by each defendant through an inter partes review or ex

parte reexamination.

        A petition for an inter partes review may be filed by Allstate, Esurance, or Arity for any

of the Patents-in-Suit through October 23, 2021.

        A petition for an ex parte reexamination may be filed by Allstate, Esurance, or Arity for

the ’609 Patent by February 10, 2030, for the ’140 Patent by November 28, 2031, and for the

’174 Patent by July 15, 2035.

        None of the Patents-in-Suit have been the subject of any prior USPTO challenges or any

litigation.

  DATED: January 21, 2021                                 Respectfully submitted,


                                                          By:      /s/ Reginald J. Hill
                                                                Reginald J. Hill (6225173)
                                                                 rhill@jenner.com
                                                                Debbie L. Berman (6205154)
                                                                 dberman@jenner.com
                                                                Joel T. Pelz (3127591)
                                                                 jpelz@jenner.com
                                                                Amit B. Patel (6309876)
                                                                 apatel@jenner.com
                                                                Michael T. Werner (6314250)
                                                                 mwerner@jenner.com
                                                                JENNER & BLOCK LLP
                                                                353 North Clark Street
                                                                Chicago, IL 60654-3456
                                                                Telephone: +1 312 222 9350
                                                                Facsimile: +1 312 527 0484

                                                                Counsel for Plaintiff




                                                14
Case: 1:20-cv-06224 Document #: 33 Filed: 01/21/21 Page 15 of 15 PageID #:512




                                             By:     /s/ Thomas D. Rein
                                                   Thomas D. Rein
                                                   IL Bar No. 6185199
                                                   Stephanie P. Koh
                                                   IL Bar No. 6279210
                                                   Nathaniel C. Love
                                                   IL Bar No. 6303857
                                                   Kevin R. Oliver
                                                   IL Bar No. 6324436
                                                   Christopher P. Shoup
                                                   IL Bar No. 6332208
                                                   SIDLEY AUSTIN LLP
                                                   One South Dearborn
                                                   Chicago, IL 60603
                                                   Telephone: (312) 853-7000
                                                   Facsimile: (312) 853-7036
                                                   Email: trein@sidley.com
                                                   Email: skoh@sidley.com
                                                   Email: nlove@sidley.com
                                                   Email: kevin.oliver@sidley.com
                                                   Email: cshoup@sidley.com

                                                   Counsel for Defendants




                                     15
